DECISION
The application of the above-named defendant for a review of the sentence of 6 years, imposed on June 3, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) No change will be made in the sentence heretofore imposed.
The reason for the above decision: This prisoner has 8 felony convictions including 7 State prison incarcerations. His offenses are serious in nature and after a careful consideration of all matters offered in support of his Petition for reduction of sentence, taking into consideration that he will be eligible for parole in June of 1969 it is the opinion of the Sentence Review Division that his Petition should be and is, therefore, denied.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.